Citation Nr: 1755638	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  09-29 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for back and neck bone spurs.

2.  Entitlement to service connection for neuropathy of the right lower extremity.

3.  Entitlement to service connection for neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at Board hearings in September 2010 and December 2016; the transcripts are of record.

The issues were remanded in June 2011, September 2014, June 2016, and April 2017.  

In a September 2017 rating decision, the RO granted service connection for psoriasis, assigning a 10 percent rating, effective December 26, 2006, and assigning a noncompensable rating, effective July 25, 2011.  The grant of service connection for this condition constituted a full award of the benefit sought on appeal as to the issue of entitlement to service connection for psoriasis.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, these issues are not currently in appellate status.  Id.



FINDINGS OF FACT

1.  The weight of the evidence is against a finding that a chronic back or neck disability manifested during the Veteran's period of active service, or within a year of separation from service; it is not otherwise shown to be due to active service.

2.  The weight of the evidence is against a finding that peripheral neuropathy of the right lower extremity manifested during the Veteran's period of active service, or within a year of separation from service; it is not otherwise shown to be due to active service.

3.  The weight of the evidence is against a finding that peripheral neuropathy of the left lower extremity manifested during the Veteran's period of active service, or within a year of separation from service; it is not otherwise shown to be due to active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for back and neck bone spurs have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria for entitlement to service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has been provided notice with regard to his service connection claims.  He bears the burden of demonstrating any prejudice with the notice.  That burden has not been met in this case as the Veteran has not alleged such prejudice.  

Regarding the duty to assist, the evidence of record contains Social Security Administration (SSA) records, VA treatment records, private treatment records, and lay statements and testimony from the Veteran, family members, and fellow soldiers.  There is otherwise no indication of relevant, outstanding records which would support the service connection claims.  The Veteran was afforded VA examinations with regard to his claims which will be discussed in detail below.  

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998).

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4 ) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  
See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran seeks service connection for back and neck disabilities.  12/27/2006 VA 21-526 Veterans Application for Compensation or Pension.  The medical evidence shows a diagnosis of degenerative joint and disc disease involving the cervical, thoracic, and lumbosacral spines, with minimal kyphoscoliosis involving the upper thoracic spine.  See, e.g., 11/16/2007 & 03/18/2008 Medical Treatment Record-Non-Government Facility; 12/13/2007 VA examination; 07/25/2011 VA Examination.  

The Veteran asserts that his spine disability is related to his service as a welder.  08/06/2013 VA 21-4138 Statement in Support of Claim; 12/01/2016 Hearing Transcript at 5-8.  He has stated that this job required heavy lifting, to include of oxyacetylene tanks, resulting in back strains and aches.  He reportedly learned to put up with the pain.  He also stated that having to work in a bent down position for hours also put excess strain on his back.  Id.  He also recounted an event in which he had to carry, load, and unload bottles of oxygen and acetylene.  08/06/2013 VA 21-4138 Statement in Support of Claim.  In an April 2013 statement, a fellow service member recalled that event, adding that, the next morning, the Veteran could not get out of bed because of how much his back hurt.  04/11/2013 VA 21-4138 Statement in Support of Claim.  

Service treatment records are negative for any complaints, treatment or diagnosis related to the back or neck.  His May 1968 Report of Medical Examination conducted for separation purposes reflects that his 'spine, other musculoskeletal' and 'lower extremities' were clinically evaluated as normal.  11/21/1983 STR-Medical at 3.  On his May 1968 Report of Medical History reflects that he checked the 'No' boxes for 'back trouble of any kind' and 'bone, joint or other deformity.'  Id. at 5.  The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was that of a welder.  09/10/2014 DD 214 Certified Original - Certificate of Release or Discharge From Active Duty.  

The Veteran has reported a history of back pain since service.  12/01/2016 Hearing Transcript at 7-8.  He reported having sought treatment for his back within a month or so after service and stated that he has tried various treatment alternatives over the years.  These include chiropractic therapy and acupuncture.  Id.

In a November 2010 statement, a chiropractor indicated that he had provided the Veteran with chiropractic spinal adjustments to correct and reduce his vertebral subluxations.  The chiropractor opined that, based on the Veteran's description of his military service, it is reasonably possible that his back pain may have originated in service.  11/01/2010 Medical Treatment Record-Non-Government Facility.

In a statement also dated November 2010, a different treatment provider, Dr. M.J.C., also opined that the Veteran's arthritis of the spine is more likely than not related to his military service.  11/04/2010 Medical Treatment Record-Non-Government Facility.

In a January 2013 statement, a third treatment provider opined that the Veteran's initial spine injury could have been sustained during military service as a result of lifting a heavy object.  01/02/2013 Medical Treatment Record-Non-Government Facility.

The Veteran also seeks service connection for a neurological disability of the lower extremities, claimed as neuropathy.  11/28/2007 VA 21-4138 Statement in Support of Claim.  A March 2008 VA examination of the Veteran's peripheral nerves shows diagnoses of moderate peripheral neuritis involving both lower extremities and bilateral L4 and L5 radiculopathy.  The examiner opined that the peripheral neuritis was likely related to chronic alcohol intake, whereas the radiculopathy was likely related to degenerative joint and disk disease involving the lumbosacral spine.  03/03/2008 VA Examination.

In July 2011, a VA examiner issued opinions as to the etiology of the Veteran's claimed back/neck disabilities and associated radiculopathy.  07/25/2011 VA Examination at 26.  The examiner stated that there is no documentation of any chronic conditions related to the Veteran's neck, mid back, and lower back as well as prostate problems in the available active military service records.  The examiner opined that the Veteran's above medical conditions are not likely related to his military service.  The examiner opined that his moderate peripheral neuritis involving both lower extremities is as likely as not related to chronic alcohol intake.  The examiner opined that bilateral L4 and L5 radiculopathy is as likely as not related to degenerative joint and disk disease involving the lumbosacral spine.  Id. at 29.  The examiner, however, did not provide an adequate rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, the examiner did not consider the positive nexus opinions from private treatment providers nor the March 2013 lay statement from a fellow service member (indicating that the Veteran injured his back in service); and provide a statement as to whether that evidence changed their previous opinions in any way.  Stating that there was no evidence of a spine disability in service is not a sufficient rationale for a negative nexus opinion.  Thus, the Board assigns limited probative weight to the opinion of the July 2011 examiner.  

In a July 2015 VA opinion, the VA examiner who conducted the July 2011 VA spine examination opined that the Veteran's current neck and back conditions are likely related to aging and degenerative process and not likely related to his active military service.  The examiner noted that treatment records from service or shortly after service revealed no documentation of any symptoms or chronic conditions related to the Veteran's spine.  With regard to the March 2013 lay statement from a fellow service member, the examiner stated that it alluded to an isolated back pain, which was as likely as not related to an acute back strain.  07/01/2015 C&P Exam.

In August 2015, the VA spine examiner issued an opinion with regard to the claimed neurological disability.  He opined that the Veteran's reported symptoms of pain and tingling in his legs and feet are the combined result of both his bilateral radiculopathy and peripheral neuritis (associated with chronic alcohol intake).  08/14/2015 C&P Exam.

The opinion of the July 2015 VA examiner did not show adequate consideration of the positive nexus opinions or the Veteran's lay statements of symptoms since service.  Rather, the examiner relied on the absence of documented evidence.  Furthermore, the examiner did not provide a clear medical basis for the conclusion.  The VA examiner did not consider the physically demanding nature of his military occupational specialty and whether the overall wear and tear of having to lift heavy objects and work in a crooked position could have contributed to the development of the Veteran's spine disabilities later in life.  Thus, the Board assigns limited probative weight to the opinion of the July 2015 examiner.  

The same VA examiner provided a more detailed opinion in May 2017 that the Veteran's current spine disability is less likely than not related to an event, disease, or injury in service.  05/05/2017 C&P Exam.  The examiner stated that the Veteran's available service treatment records revealed no objective clinical pattern of any symptoms or chronic conditions related to the Veteran's spine.  The Veteran's May 1968 separation examination as well as the civilian medical records (within immediate years after the Veteran left service) does not reveal any objective clinical pattern pertaining to a chronic spine condition.  After reviewing the Veteran's lay statements and fellow service member statement lay statements that he experienced back injury and symptoms due to service work activities (welder, work in bent down positions, lifting heavy objects, etc.) in service and since service, and that he sought treatment shortly after separation from service, it is the examiner's opinion as directed by the Remand to consider these lay statements, that the Veteran's spinal pain is as likely as not related to 'strain & sprain' which are temporary and less likely than not cause residual like degenerative disc disease of the spine.  

The examiner opined that the Veteran's physical demands of his service (as a welder, including the cumulative wear and tear of having to lift heavy objects and work in a bent-down position for long stretches of time) are as likely as not related to 'strain & sprain' which are temporary and less likely than not cause residuals like degenerative disc disease of the spine.  'Strain & sprain' are not the etiological factors for degenerative disc disease of the spine, and there is no objective residual radiological changes related to old traumatic injury to spinal bones in his civilian x-rays.  Moreover, after discharge from active service, the Veteran worked nearly 40 years as Machine Repairmen and Engineer in civilian life.  The examiner noted review of the opinions of the private treatment providers but does not concur with those opinions.  The examiner stated there is no objective clinical pattern of ongoing chronic spinal conditions, per the Veteran's medical records.  The earliest post discharge medical record was the 1984 VA examination which reveals no spine symptoms or condition.  The examiner opined that the Veteran's current spine disability is as likely as not related to his degenerative process related to aging and civilian injury.  The Veteran's civilian records reveal 'work related back injury' in 2004 and subsequent civilian medical records pertaining to chronic spine condition.  

With regard to the Veteran's bilateral radiculopathy, the examiner opined that it is less likely than not related to an event, disease, or injury in service.  There are no objective in-service clinical patterns indicative of symptoms or signs of chronic neurological disability of the lower extremities or degenerative joint and disk disease involving the lumbosacral spine.  The Veteran's lay statement that he experienced bilateral leg pain in service and that he did some welding in the water are less likely than not the typical initial onset of the Veteran's current neurological disability of the lower extremities.  The examiner stated that there is no objective clinical pattern of ongoing chronic neurological condition of lower extremities since his discharge in July 1968 per the Veteran's medical records.  The examiner noted that herbicide exposure in service is not an etiological factor for bilateral radiculopathy or peripheral neuritis involving both lower extremities.  As well as 'welding in the water, working on bridges and working with legs in the water' are not the etiological factors for bilateral radiculopathy or peripheral neuritis involving both lower extremities.  

In light of the Veteran's assertions pertaining to his back/neck and associated radiculopathy, and current diagnoses of record, the Board sought a medical opinion that returned with negative conclusions and supporting rationale in the form of the May 2017 VA opinion.  The Board finds that the competent medical opinion contained in the May 2017 report comes from a person with specialized training and experience outweighs the lay contentions of the Veteran.  As detailed above, the VA examiner, in the May 2017 report, found no relationship between his back/ neck and radiculopathy/neuropathy disabilities and service.  Given the depth of the examination report and the fact that the opinions were based on a review of the applicable record and consideration of the pertinent facts - his medical treatment, the private opinions of record, the lay contentions of the Veteran, the lay contentions of family members and a fellow soldier - the Board finds such opinions are important evidence that weigh against a linkage to active service.  

The Board finds that the opinions contained in the May 2017 report are the most probative of record as the opinions were based on a review of the evidence, and a clear rationale is provided in support of the conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's service connection claims.  See Owens v. Brown, 7 Vet. App. 429 (1995).  The opinions were supported by a thorough analysis in consideration of the lay evidence and objective evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While the examiner did consider a lack of documented treatment in and following service, this was only one factor among others used in forming the conclusions.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

While consideration has been given to the opinions of the private examiners, the Board finds that such opinions lack probative value compared to the opinions contained in the May 2017 report.  The November 2010 chiropractor, Dr. M.J.C., and the January 2013 medical provider did not have access to the service treatment records nor the post-service medical records, but were based strictly on the lay assertions of the Veteran.  As detailed and discussed in the May 2017 report, the Veteran worked for many years as a Machine Repairman and Engineer, which was not considered by the private examiners.  Moreover, the Veteran sustained a back injury in 2004 which was not considered by the private examiners.  Unlike the considerations by the VA examiner in May 2017, the private examiners did not have the benefit of review of the entirety of the evidence of record.  The Board finds that these opinions are less probative than the private opinions of record.  Based on the VA examiner's opinion, the Board cannot reach a finding that the Veteran has current back/neck and lower extremity disabilities that are due to service. 

While the Board has given consideration to the lay evidence from the Veteran, his family members, and fellow solider, they do not have the requisite medical expertise to find that his current back/neck disabilities and lower extremity disabilities are due to service.  Any opinions in this regard are not competent, given the complexity of the medical questions involved.  Due to the diagnoses of record, opinions from his medical providers, and the lay assertions, an etiological opinion was sought based on review of the entire evidence of record and such opinion was negative.  The medical evidence and May 2017 VA opinion outweighs the lay contentions of the Veteran and other lay witnesses.

The Board notes that arthritis is a chronic disease subject to special presumptive provisions under 38 C.F.R. § 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  As a chronic disease under 38 C.F.R. § 3.309 (a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the evidence weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here. 

The Board also notes that in light of the denial of service connection for disabilities of back and neck, it follows that there is no basis for granting service connection for neuropathy of the lower extremities on a secondary basis.

In conclusion, the most probative evidence is against a link between current back and neck disabilities and lower extremity neuropathy, and a disease or injury in service.  As the preponderance of the evidence is against the claims, reasonable doubt does not arise, and the claims are denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for back and neck bone spurs is denied.

Entitlement to service connection for neuropathy of the right lower extremity is denied.

Entitlement to service connection for neuropathy of the left lower extremity is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


